                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT

    TIMOTHY G. MARTIN                                   )    3:16-CV-00933 (KAD)
         Plaintiff,                                     )
                                                        )
          v.                                            )
                                                        )
    TOWN OF SIMSBURY, ET AL.                            )    August 28, 2019
        Defendants.                                     )



                              MEMORANDUM OF DECISION ON
                           THE DEFENDANTS’ MOTION TO DISMISS

        This action arises out of the Plaintiff’s effort to develop a piece of property in Simsbury,

Connecticut (the “Property”). The Defendants include the Town of Simsbury (the “Town”),

employees of the Town and certain members of both the Zoning Board and the Wetlands

Commission. The Defendants filed a motion to dismiss (ECF No. 83)1 asserting that the Court

lacked subject matter jurisdiction over the constitutional “takings” claim (Count One and Count

Two) because the Plaintiff had not exhausted his state court remedies prior to commencing this

action. The Defendants further asserted that the Plaintiff has not adequately pleaded an inverse

condemnation claim (Count Seven). For the following reasons, the Motion to Dismiss Counts One,

Two and Seven is DENIED.

Procedural History

        The Plaintiff commenced this action on June 15, 2016 against the Town and other Town

officials alleging federal constitutional claims of a regulatory taking and violations of substantive

and procedural due process and equal protection under sections 1983, 1985, and 1988 of title 42

of the United States Code, as well as state law claims. By motion dated September 15, 2016,


1
 The Court previously ruled on a number of issues raised in the Defendant’s Motion to Dismiss during the March
21, 2019 hearing. Herein, the Court decides all remaining issues.
each Defendant sought dismissal of the case on a variety of bases, to include questions of subject

matter jurisdiction, as well as claims that the Plaintiff had failed to state a claim upon which

relief might be granted (ECF No. 25). The omnibus motion was granted by the Court (Hall, J.)

on May 2, 2017 (ECF No. 58) on the limited issue of ripeness. The other issues raised in the

motion to dismiss were not addressed in the Court’s decision.

         The Plaintiff appealed the decision to the Second Circuit Court of Appeals, which

vacated the decision and remanded the case for further proceedings on May 29, 2018 (ECF No.

67). On remand, the Defendants again moved to dismiss the complaint (ECF No. 83) raising the

issues that were not previously decided. Briefing on the Motion to Dismiss was extended over

the course of several months. The Court heard oral argument on the Motion to Dismiss on

March 21, 2019. Following a hearing on the Motion to Dismiss, the Court granted the motion, in

part, and dismissed Count One, Equal Protection2 and Due Process; Count Two, Supervisory

Liability, to the extent the claim encompasses the Equal Protection and Due Process claims in

Count One; Count Three, Conspiracy; Count Four, Intentional Infliction of Emotional Distress;

Count Five, Negligence; and Count Six, Negligent Infliction of Emotional Distress. The Court

reserved on the motion with respect to Count Seven, Inverse Condemnation; Count One,

Regulatory Taking; and Count Two, Supervisory Liability, to the extent the claim encompasses

the Takings claim in Count One. Separately, the Court also took up the issue of whether the

claims against Defendant Mr. Beach should be dismissed for failure to effect service, and

whether the Plaintiff should be given more time to do so. By Order (ECF No. 136) dated June

19, 2019, all remaining claims against Defendant Mr. Beach were dismissed.




2
  The dismissal of the Equal Protection claim was without prejudice. Plaintiff may replead this claim if he can
identify comparators for purposes of his “class of one” theory of liability.

                                                          2
Allegations

       As previously summarized by the Court (Hall, J.), the Plaintiff’s allegations are as

follows:

       “Martin owns a parcel of land (“the Property”) in Simsbury, Connecticut, which was

designated by the Simsbury Assessor’s Map D03, Block 208, Lot 003A. The lot was created

under the “Free/First Cut” section of the Simsbury Zoning Regulations. Former Simsbury

Compliance Officer … Howard Beach (“Beach”) helped design the map for the land split, and

subsequently approved and signed the map before it was filed in the Town Clerk’s office as

Town of Simsbury map #3976 (“map”). The Property was then appraised by the Town Assessor

at a value of $118,000, and subsequently taxed at approximately $3,200 per year.

       “On some unspecified date, Martin applied to the Farmington Valley Health District

(“FVHD”) for a septic permit on the Property. The FVHD and the defendants then demanded

that Martin “unnecessarily” redesign the proposed system several times, which he did. The

FVHD and the defendants still rejected his septic permit application because they claimed that

his soil test results were erroneous. The FVHD and the defendants rejected Martin’s offer to

retest the soil on the condition that the FVHD would issue the septic permit if the second test had

a consistent result. Martin appealed to the State of Connecticut Health Department, with the

result that Martin retested the soil in the presence of an indifferent sanitarian, the Town of

Simsbury attorney, and the engineer who did the original tests. The test results were consistent

with his original tests, and the septic permit was issued.

       “Martin alleges that no other applicant was ever forced to go to such lengths or expense

to verify the accuracy of soil tests performed by licensed engineers. Next, Martin alleges that the

Town and Beach informed Martin by letter on January 30, 2015, that, although the official



                                                  3
approved inland wetlands map for the Town of Simsbury did not place the Property on wetlands,

they would not issue a building permit until Martin had conducted a full wetlands investigation

of the Property. Martin alleges that there are no inland wetlands on or near the Property

according to the official inland wetlands map. The Town of Simsbury, Michael Glidden

(“Glidden”), the Zoning Enforcement Officer, Hiram Peck, the Town Planner, and Beach were

aware of an unofficial and unapproved map of the wetlands for years, but Martin alleges that he

was the only person that they ever imposed it on. Martin spent several months pleading with

them that it was unfair and unconstitutional to make him test for wetlands when no one else in

the area had to do so. Beach retired, and his successor, Glidden, also required Martin to conduct

a full wetlands investigation of the Property. Martin alleges that at least dozens, if not hundreds,

of lots in the town were developed with the approval of Beach, Glidden, and Peck as their

supervisor, and despite their location on the unofficial wetland map. These other individuals

were not required to do a wetlands investigation because their property was not located on the

official inland wetlands map. Instead of performing a wetlands investigation, Martin chose to

apply for a building permit.

       “Glidden responded to the application March 4, 2015, insisting that Martin do the

wetlands testing before a building permit could issue, but also informing Martin that the Property

was not, in fact, a building lot. Glidden determined that the Property had never been approved as

a building lot because it lacked the required 200 feet of street frontage. Glidden’s letter also

threatened criminal action against Martin for advertising to sell the Property because it was an

unapproved lot. Martin filed an appeal of Glidden’s rejection, first with the Inland Wetlands

Agency for the Town of Simsbury, and then with the Connecticut State Superior Court, but both

denied the appeal. The Superior Court dismissed Martin’s case because he had not exhausted all



                                                  4
available administrative remedies. On April 11, 2016, Martin requested that the Town of

Simsbury Conservation Commission (“the Commission”) give him a definitive answer as to

whether his application would be considered under the unofficial inland wetlands map. Martin

alleges that the Conservation Commission, and defendants Winters, Cunningham, Levy,

MacCormac, Morrison, Beinstein, and Reiger voted to evaluate the Property under the unofficial

inlands wetland map, and admitted that the official/approved map was erroneous and they were

acting contrary to law. Martin was unaware of any appeal process from this decision, and letters

to the Town of Simsbury Attorney and the Conservation Committee received no response.

       “Finally, Martin filed an appeal of Glidden’s decision that the lot was not a legal

building lot with the Town of Simsbury Zoning Board of Appeals (“ZBA”). The ZBA

affirmed Glidden’s decision. The defendants suggested that Martin merge the Property

with a neighboring property, or apply for a rear lot subdivision, which might allow him to

develop the Property. Martin then applied to the ZBA for a variance of the required road

frontage for the Property, but this too was rejected.” Martin v. Town of Simsbury, No.

3:16-CV-00933 (JCH), 2017 WL 1702354, at *1–2 (D. Conn. May 2, 2017), vacated,

735 F. App'x 750 (2d Cir. 2018) (citations omitted).

       As a result, the Plaintiff further alleges, specifically in Count Seven, that the

property cannot be utilized as a residential single family building lot, the lot is

“worthless”, and that he has been denied the benefit of owning the property.

Takings Clause Claim

       The Defendants sought dismissal of the Takings Clause claim pursuant to

Williamson County Regional Planning Com’n v. Hamilton Bank of Johnson City, 473

U.S. 172 (1985), which held that a plaintiff bringing such a claim arising out of a local



                                                   5
land-use dispute must first seek compensation through an available state procedure before

filing a complaint in federal court. Id. at 194. In Knick v. Township of Scott,

Pennsylvania, 139 S. Ct. 2162 (2019), the Supreme Court overturned Williamson County,

and held that no such requirement is mandated under the Fifth Amendment’s Takings

Clause. Id. at 2167. In light of this development in the law, it is clear, and the Defendants

acknowledge3, that the Motion to Dismiss the Takings claim should be and therefore is

DENIED. To the extent Count Two asserts supervisory liability with respect to the

Takings claim, the Motion to Dismiss is similarly denied.

Inverse Condemnation

        Article First, Section 11 of the Connecticut Constitution provides: “The property of no

person shall be taken for public use, without just compensation therefor.” Conn. Const. Art. 1, §

11. This clause is oft used as the basis of an inverse condemnation action to recover

compensation for property taken from private individuals. See Laurel Inc. v. State, 169 Conn.

195, 200 (1975); Villager Pond, Inc. v. Town of Darien, 56 F.3d 375, 380 (2d Cir. 1995); see

also Wellswood Columbia, LLC v. Town of Hebron, 2013 WL 356619 (D. Conn. January 29,

2013) (collecting cases). Inverse condemnation claims may also be pursued as a Takings Clause

claim under Fifth Amendment. See First English Evangelical Lutheran Church of Glendale, v.

Los Angeles County, California, 482 U.S. 304 (1987) (“We have recognized that a landowner is

entitled to bring an action in inverse condemnation as a result of the self-executing character of

the constitutional provision with respect to compensation . . .”) (quotations and citation omitted).




3
 Upon email inquiry to all parties from the Court, the Defendants acknowledged that their argument regarding the
Takings claim was no longer viable in light of the Knick decision.

                                                        6
       Here, the Plaintiff asserts a taking under the Fifth Amendment in Count One. Although

he does not specify, the Court therefore construes Count Seven as a claim under Article First,

Section 11 of the Connecticut Constitution.

       The Connecticut Supreme Court applies the same analysis to claims brought under the

state constitution as it does to those brought pursuant to the federal constitution. See e.g.,

Cumberland Farms, Inc. v. Town of Groton, 262 Conn. 45, 73-76 (2002) (citing both state and

federal constitutional jurisprudence when discussing the nature of and proof required to establish

inverse condemnation claims); Laurel,169 Conn. at 200-01 (defining the word “taken” as used in

both the Fifth Amendment to the Constitution of the United States and Article First, Section 11

of the Connecticut Constitution). “Inverse condemnation is a cause of action against a

governmental defendant to recover the value of property which has been taken in fact by the

governmental defendant, even though no formal exercise of the power of eminent domain has

been attempted by the taking agency . . .” City of Bristol v. Tilcon Minerals, Inc., 284 Conn. 55,

83 (2007). “Although property may be taken without any actual appropriation or physical

intrusion . . . there is no taking in a constitutional sense unless the property cannot be utilized for

any reasonable and proper purpose . . . as where the economic utilization of the land is, for all

practical purposes, destroyed . . . A constitutional taking occurs when there is a substantial

interference with private property which destroys or nullifies its value or by which the owner's

right to its use or enjoyment is in a substantial degree abridged or destroyed.” Id. at 84 (citations

omitted).

       Construed liberally, the Court finds that the allegations set forth above are

sufficient to state a claim for inverse condemnation under Article First, Section 11 of the

Connecticut Constitution. The Motion to Dismiss Count Seven is denied.



                                                   7
Conclusion

       Previously, the Court dismissed the Equal Protection claim without prejudice to

repleading if the Plaintiff could identify comparators for his “class of one” Equal

Protection claim. The Court also suspended the Plaintiff’s obligation to file the Amended

Complaint pending resolution of the remaining claims in the Motion to Dismiss.

Accordingly, the Plaintiff shall file an Amended Complaint, if he so chooses, on or

before September 26, 2019.

       SO ORDERED at Bridgeport, Connecticut, this 28th day of August 2019.


                                              /s/ Kari A. Dooley
                                              KARI A. DOOLEY
                                              UNITED STATES DISTRICT JUDGE




                                                 8
